Name: 94/31/EC: Commission Decision of 20 January 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for certain fish diseases listed in Annex A to Directive 91/67/EEC (Statens VeterinÃ ¦re Serumlaboratorium, Aarhus, Denmark) (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  research and intellectual property;  fisheries;  economic policy;  agricultural activity
 Date Published: 1994-01-25

 Avis juridique important|31994D003194/31/EC: Commission Decision of 20 January 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for certain fish diseases listed in Annex A to Directive 91/67/EEC (Statens VeterinÃ ¦re Serumlaboratorium, Aarhus, Denmark) (Only the Danish text is authentic) Official Journal L 020 , 25/01/1994 P. 0025 - 0025COMMISSION DECISION of 20 January 1994 concerning the financial aid from the Community for the operations of the Community Reference Laboratory for certain fish diseases listed in Annex A to Directive 91/67/EEC (Statens Veterinaere Serumslaboratorium, Aarhus, Denmark) (Only the Danish text is authentic) (94/31/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 93/439/EEC (2), and in particular Article 28 thereof, Whereas, in accordance with Article 13, first indent, of Council Directive 93/53/EEC (3), the 'Statens Veterinaere Serumlaboratorium, Landbrugsministeriet', Aarhus, Denmark, has been nominated as the reference laboratory for certain fish diseases listed in Annex A to Council Directive 91/67/EEC (4); Whereas all the functions and duties to be carried out by the reference laboratory have been determined in Annex C to Council Directive 93/53/EEC; Whereas, therefore, provisions should be made for Community financial aid to the Community Reference Laboratory to enable it to carry out the functions and duties provided for in that Directive; Whereas, in the first instance, Community financial aid should be provided for a period of one year; whereas this will be reviewed with view to extension prior to expiry of the initial period; Whereas in accordance with Article 40 of Decision 90/424/EEC, checks provided for in Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 concerning the financing of the common agricultural policy (5), as last amended by Regulation (EEC) No 2048/88 (6), shall apply; whereas certain particular provisions should be made; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall provide financial assistance to the reference laboratory provided for at Article 13 of Directive 93/53/EEC up to a maximum of ECU 100 000. Article 2 1. To meet the objectives of Article 1, the Commission shall conclude a contract, in the name of the European Community, with the reference laboratory. 2. The Director-General of the Directorate-General for Agriculture shall be authorized to sign the contract on behalf of the Commission of the European Communities. 3. The contract referred to at Article 1 shall have a duration of one year. 4. The financial aid provided for at Article 1 shall be paid to the reference laboratory in accordance with the terms of the contract provided for at paragraph 1. Article 3 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 20 January 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 13. 8. 1993, p. 34. (3) OJ No L 175, 19. 7. 1993, p. 23. (4) OJ No L 46, 19. 2. 1991, p. 1. (5) OJ No L 94, 28. 4. 1970, p. 13. (6) OJ No L 185, 15. 7. 1988, p. 1.